Case 1:20-cv-02395-BMC-LB Document 26 Filed 04/06/21 Page 1 of 1 PageID #: 144


                                                                  Littler Mendelson, P.C.
                                                                  900 Third Avenue
                                                                  New York, NY 10022.3298




                                                                  Barbara A. Gross
                                                                  212.471.4486 direct
                                                                  212.583.9600 main
                                                                  646.219.4115 fax
                                                                  bgross@littler.com
April 6, 2021




VIA ECF

Magistrate Judge Lois Bloom
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

Re:      Furfero v. St. John’s University et al
         1:20-cv-02395-BMC-LB

Dear Magistrate Judge Bloom:

We represent Defendants in the above-referenced matter. We write, jointly with Plaintiff to
provide this status update and to request an extension of time to file the proposed discovery plan
under Federal Rule of Civil Procedure 26(f)(3), as set forth in Your Honor’s March 2, 2021 order
(ECF Dkt. No. 20). On March 31, 2021 Defendants filed a premotion conference letter outlining
their intention to file a motion to dismiss Plaintiff’s amended complaint. On that same day, Judge
Cogan waived the premotion conference requirement and stated that Defendants’ premotion
conference letter was being treated as their motion to dismiss. Judge Cogan also set a deadline
for Plaintiff to respond to Defendants’ motion by April 14, 2021. Accordingly, the parties request
that Your Honor briefly extend the time period to set a discovery schedule pending the outcome
of the motion currently before before Judge Cogan.

Respectfully submitted,

/s/

Barbara A. Gross


cc: Plaintiff Dr. Joyce Furfero (drfurfero@drfurfero.com)




  littler.com
